EXHIBIT 10.30

 

AMENDMENT TO THE

XBOXÔ PUBLISHER LICENSING AGREEMENT

(Platinum Hits Family Program)

 

This Amendment (“Amendment”) is entered into and effective as of the later of
the two signature dates below (the “Effective Date”) by and between MICROSOFT
LICENSING, GP, a Nevada general partnership (“Microsoft”), and THQ Inc.
(“Licensee”), and supplements the XboxÔ Publisher License Agreement between the
parties dated as of  March 20, 2001 (“PLA”), and as previously amended.

 


RECITALS


 

A.            Whereas, Microsoft and its affiliated companies develop and
license a computer game system, known as the Xbox™ game system; and

 

B.            Whereas, Licensee is an experienced publisher of software products
and is developing and publishing one or more software products to run on the
XboxÔ game system pursuant to the parties’ PLA; and

 

C.            Whereas, the parties wish to amend the PLA to provide terms and
conditions related to the “Platinum Hits Family Program”.

 

Accordingly, for and in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, receipt of
which each party hereby acknowledges, Microsoft and Licensee agree as follows:

 

I.              DEFINITIONS; INTERPRETATION

 

a.             Except as expressly provided otherwise in this Amendment,
capitalized terms shall have the same meanings ascribed to them in the PLA.

 

b.             The terms of the PLA are incorporated by reference, and except
and to the extent expressly modified by this Amendment or any previous
amendments, the PLA shall remain in full force and effect and is hereby ratified
and confirmed.   The parties acknowledge that except as expressly set forth
herein, this Amendment supersedes any prior amendments to the PLA related to
manufactured Finished Product Unit (“FPU”) royalty rates and payments.

 

c.             “Platinum Hits Family FPU” means an FPU of a Platinum Hits Family
Software Title, as such term is further defined in Section [7].1.8 of this
Amendment.

 

II.            PLATINUM HITS FAMILY PROGRAM

 

The following Section [7].1.8 is added to the PLA:

 

“[7].1.8  Royalty Rates for Platinum Hits Family Program Software Titles.     
If Licensee elects to publish a Software Title under the “Xbox Platinum Hits
Family Program” (as such program has been established in the North American
Sales Territory and the Asian Sales Territory Excluding Japan and an analogous
program has been established in the European Sales Territory as part of the
pre-existing “Classics Program”) (such Software Title being referred to herein
as a “Platinum Hits Family Software Title”), Licensee shall pay to Microsoft the
nonrefundable royalties set forth below, in lieu of the royalties otherwise
specified in this Section [7], for each Platinum Hits Family FPU manufactured
during the Term of this Agreement.  Software Titles shall be eligible for the
Xbox Platinum Hits Family Program commencing **** in the North American and
European Sales Territories and the Asian Sales Territory Excluding Japan.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

 

 

Royalty Per Platinum FPU Manufactured for Regional
Billing Basis

 

Royalty Per Platinum FPU
Manufactured for Worldwide
Billing Basis

 

Sales
Territory

 

North American
Manufacturing
Region

 

European
Manufacturing
Region

 

Asian
Manufacturing
Region

 

All Manufacturing Regions

 

All

 

****

 

****

 

****

 

****

 

 

Notwithstanding the foregoing, no royalties will be payable hereunder with
respect to any Demo Versions.

 

[7].1.8.1  Qualifying Software Titles.    In order for a Software Title to
qualify as a Platinum Hits Family Title in a Sales Territory, all of the
following conditions must be satisfied:

 

(i)            The Software Title must have been Commercially Released and
commercially available as a Standard FPU in the applicable Sales Territory for
at least **** and less than ****;

 

(ii)           The Software Title must have received an “E” rating from the ESRB
and/or a “PEGI 3+” rating in Europe and/or an equivalent rating in the
applicable Sales Territory(ies) (to the extent Software Titles are rated by
regulatory boards within the applicable Sales Territory(ies)) and must be (a)
character based and/or (b) principally appeal, as determined by Microsoft in its
sole good faith discretion, to children 12 years of age and younger; and

 

(iii)          The following minimum Standard FPU manufacturing quantity for the
applicable Sales Territory must have been met:

 

(a)           For a Software Title that becomes eligible to be published as a
Platinum Hit Family Title between **** and **** for the applicable Sales
Territory:

 

•              **** Standard FPUs must have been manufactured for the North
American Sales Territory.

 

•              **** Standard FPUs must have been manufactured for the European
Sales Territory.

 

•              For the Asian Sales Territory Excluding Japan, either (a) ****
Standard FPUs of the Software Title must have manufactured or (b) the Software
Title must have qualified for the Xbox Platinum Hits Family Program in the North
American Sales Territory.

 

(b)           For a Software Title that first becomes eligible to be published
as a Platinum Hit Family Title on or after **** for the applicable Sales
Territory, quantities as determined by Microsoft.

 

(iv)          In any calendar year in a Sales Territory, Licensee may not
publish more than **** Software Titles as part of the Platinum Hits Family
Program.

 

(v)           For purposes of clarification, sports titles that are
traditionally distributed on an annual cycle shall not qualify as Platinum
Family Hits.

 

(vi)          Software Titles that are published in a territory as Tier 3 titles
shall not be eligible for the Platinum Hits Family program in such territory.

 

(vii)         Wholesale Price per Platinum Hits Family FPU must not exceed ****
in the North American Sales Territory, **** in the European Sales Territory and
the local currency

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

equivalent, at the then-prevailing exchange rate, of  **** in each country
comprising the Asian Sales Territory Excluding Japan.

 

(viii)        All Marketing Materials for a Platinum Hits Family Software Title
must clearly indicate that the Software Title is an Xbox Platinum Family Hit (or
such other title that Microsoft designates for a comparable program in
applicable Territories), and Licensee shall submit all such Marketing Materials
to Microsoft for its approval in accordance with Section 2.3.4 of the PLA. 
Branding and other requirements for Platinum Hits Family Software Title
Marketing Materials shall be set forth in the Xbox Guide.

 

(ix)          The Platinum Hits Family FPU version of the Software Title must be
the same or substantially equivalent to the Standard FPU version of the Software
Title. Notwithstanding the foregoing, all known material bugs or errors in the
Standard FPU version shall be corrected in the Platinum Hits Family FPU version,
and Licensee acknowledges that any such corrections may require the Software
Title to be re-Certified at Licensee’s expense.  Licensee may modify or add
additional content or features to the Platinum Hits Family FPU version of the
Software Title (e.g., demos or game play changes) subject to Microsoft’s review
and approval, which approval shall not be unreasonably withheld, and Licensee
acknowledges that any such modifications or additions may, at Microsoft’s
discretion, require the Software Title to be re-Certified at Licensee’s sole
expense.

 

Provided that all of the foregoing conditions have been satisfied with respect
to a Software Title in a particular Sales Territory and Licensee provides
Microsoft with a completed Platinum Hits Family Program Publication Form in the
form annexed hereto as Exhibit 1 no later than **** prior to the targeted
Commercial Release of the Platinum Hits Family Software Title, Licensee shall be
authorized to manufacture and distribute Platinum Hits Family FPUs in such Sales
Territory.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Effective Date on the dates indicated below.

 

MICROSOFT LICENSING, GP

THQ Inc.

 

 

 

 

/s/ Roxanne V. Spring

 

/s/ James M. Kennedy

 

By (sign)

By (sign)

Roxanne V. Spring

 

James M. Kennedy

 

Name (Print)

Name (Print)

SPM

 

Sr. V.P. Business Legal Affairs

 

Title

Title

15-Mar-2004

 

3/8/04

 

Date

Date

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

XBOXÔ PLATINUM HITS FAMILY PROGRAM PUBLICATION FORM

 

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT
LICENSING, GP (“MSLIGP”) AT (425) 936-7329 TO THE ATTENTION OF
XBOXOPS@MICROSOFT.COM WITH A COPY SENT TO PUBLISHER’S XBOX ACCOUNT MANAGER. 
UPON RECEIPT OF THE COMPLETED AND SIGNED FORM, MSLIGP SHALL E-MAIL AN
ACKNOWLEDGEMENT OF RECEIPT TO THE PUBLISHER AT THE E-MAIL ADDRESS SPECIFIED BY
THE PUBLISHER BELOW.  THIS FORM WILL BE BINDING ONLY UPON PUBLISHER’S RECEIPT OF
THE E-MAIL ACKNOWLEDGEMENT.

 

NOTES:

•                  THIS FORM MUST BE SUBMITTED BY A PUBLISHER IN ORDER TO
PUBLISH A SOFTWARE TITLE AS PART OF THE XBOX PLATINUM HITS FAMILY PROGRAM IN ANY
SALES TERRITORY.

•                  A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY IN
WHICH THE PUBLISHER WISHES TO PUBLISH A SOFTWARE TITLE AS PART OF THE PROGRAM.

 

1.     Publisher
name:                                                                                                                                       

 

1)              Xbox Software Title Name:
                                                                                                                                       

 

2)              XMID Number:
                                                                                                                                       

 

3)              Sales Territory for which Publisher wants to publish the
Software Title as a Platinum Hits Family title (check one):

 

o                    North American Sales Territory

o                    Asian Sales Territory Excluding Japan

o                    European Sales Territory

 

4)              Date of Commercial Release of Software Title in applicable Sales
Territory:                                     

 

5)              Number of Standard FPUs manufactured to date for the Software
Title for the applicable Sales Territory:                                     

 

6)              Projected Commercial Release date of Software Title in the
applicable Sales Territory as part of Platinum Hits Family
Program:                                 

 

7)              Manufacturing Region for Platinum Hits Family FPUs (check one)

 

o                    North America

o                    Asia

o                    Europe

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

 

 

 

 

 

 

By (sign)

 

 

 

 

 

 

Name (Print)

 

 

 

 

 

 

Title

 

 

 

 

 

 

E-Mail Address (for confirmation)

 

 

 

 

 

 

Date

 

4

--------------------------------------------------------------------------------